NOT FOR PUBLICATION                          FILED
                                                                            NOV 23 2015
                      UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANPREET SINGH,                                    No. 13-71394

                Petitioner,                        Agency No. A200-938-723

    v.
                                                   MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

                Respondent.


                         On Petition for Review of Order of the
                            Board of Immigration Appeals

                              Submitted November 5, 2015**
                                  Pasadena, California

Before: GRABER and GOULD, Circuit Judges, and DANIEL,*** Senior District
        Judge.


         Petitioner Manpreet Singh, a native and citizen of India, petitions for review

of a decision by the Board of Immigration Appeals (BIA) affirming an

*
 This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
***
   The Honorable Wiley Y. Daniel, Senior United States District Judge for the
District of Colorado, sitting by designation.
immigration judge’s (IJ) denial of his request for asylum, withholding of removal,

and protection under the Convention Against Torture. We deny the petition for

review. The BIA properly affirmed the IJ’s adverse credibility determination as

supported by substantial evidence.

      1. Singh argues that the government violated his due process right to a

fundamentally fair removal hearing by introducing a Form I-213 without making

available for cross-examination the border patrol agent who prepared it. The Due

Process Clause mandates that evidence in a removal hearing be “probative and its

admission . . . fundamentally fair,” Espinoza v. INS, 45 F.3d 308, 310 (9th Cir.

1995), which generally requires that the alien have “a reasonable opportunity . . . to

cross-examine witnesses presented by the Government,” 8 U.S.C. §

1229a(b)(4)(B). A Form I-213, however, is presumptively reliable, and “absen[t]

. . . evidence to the contrary presented by the alien,” there is no right to confront

the Form’s preparer. Espinoza, 45 F.3d at 310–11. Further, the admissibility of

Form I-213 “is fair absent evidence of coercion or that the statements are not those

of the petitioner.” Id. at 310. Singh has presented insufficient evidence to refute

the presumption of reliability and establish a due process violation. Singh has also

failed to present evidence that he was coerced or that someone else made the

statements on the Form I-213. Additionally, the BIA found that Petitioner’s Forms

I-867A and I-831 contained information already included in the record, and


                                           2
therefore remand to the IJ was not required. We find that the BIA's refusal to

remand for more fact-finding under 8 C.F.R. § 1003.1(d)(3)(iv) did not violate due

process.

      2. Singh also argues that the BIA’s adverse credibility finding was not

supported by substantial evidence. “[A]dministrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014) (quoting Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)). We must uphold the agency’s

adverse credibility determination “so long as even one basis is supported by

substantial evidence.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011). Singh

told an immigration officer that he left India in September 2009 to attend school in

London; however, he testified that he joined the Akali Dal party in 2009, was

arrested on May 30, 2010, was beaten on June 20, 2010, and left India in July 2010

to avoid persecution. This discrepancy is significant because if the first statement

is true, then Singh was not even in India when the alleged events occurred. The IJ

was not required to accept Singh’s explanation that he was too nervous or too

exhausted from travel during the interview with the border patrol agent to know

what he was saying.

      Because neither the introduction of Form I-213 nor the BIA's refusal to

remand for more fact-finding regarding Forms I-867A and I-831 rendered Singh’s


                                          3
hearing fundamentally unfair, and because the IJ’s adverse credibility finding was

supported by substantial evidence, Singh’s petition for review is denied.

      Petition DENIED.




                                         4